DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-40 are presented for examination.
Claims 1-20 have been preliminarily cancelled.
Claim 38 is cancelled as per newly amended claims.
Claims 21-37, 39-40 are allowed.

Invention
The Present invention teaches “A method for detecting, a roadside object including, a three-dimensional object in the vicinity of a vehicle on a road surface includes recording at least one data set including a plurality of data points associated with a region in a lateral vicinity of the vehicle, the region at least partially including at least one wheel of the vehicle and the road surface, where each data point includes according, to whether it corresponds to the at least one wheel to the road surface or to the roadside object, determining a distance between a data point classified as corresponding to the at least one wheel and a data point classified as corresponding to the roadside object and generating a signal if the distance is below at least one threshold value.”

Reason for Allowance
Claims 21-37, 39-40 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 21-37, 39-40 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 07/14/2022, Pages 1-5. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 21, 37, and 39 are allowed, the claims 22-36, 40 are also allowed based on their dependency upon the independent claims 21, 37, and 39.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Dobler et al. (US Pat. No.: 6038496 A) teaches “The invention provides a vehicle with a laterally mounted optical scanning device for zero-contact scanning of a lateral highway area and an evaluation unit connected thereto. The optical scanning device comprises a linear array of infrared transmitting devices located side by side and a corresponding CCD array, and the connected evaluation unit is programmed to perform time measurement, contrast measurement, and contour recognition. With this optical scanning system, a function to warn against falling asleep, an automatic lane maintenance function, a rear-area monitoring or environment monitoring function for the vehicle can be provided, with reaction to various types of lane boundaries being possible depending on the situation.”

         Szczerba et al. (US Pub. No.: 2010/0292886 A) teaches “A system to display graphical images upon a windscreen of a vehicle including navigational aids includes the windscreen having a transparent windscreen head up display, an enhanced vision system manager monitoring a planned travel route, and generating display requirements based upon the planned travel route. The system further includes a graphics system generating the graphical images to be displayed based upon the display requirements, and a graphics projection system communicating with the graphics system and displaying the graphical images.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667